Citation Nr: 1449388	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-15 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance under Chapter 1606, Title 10, United States Code, for benefits under the Montgomery GI Bill - Selected Reserve Educational Assistance Program (MGIB-SR).


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Educational benefits are available to members of the Selected Reserve under the Montgomery GI Bill-Selected Reserve (Chapter 1606 of Title 10, United States Code).  To be eligible for Chapter 1606 benefits, a reservist who is not a Reserve officer (1) shall enlist, reenlist, or extend an enlistment as a Reserve for service in the Selected Reserve so that the total period of obligated service is at least six years from the date of such enlistment, reenlistment, or extension; (2) must complete his or her initial period of active duty for training; (3) must be participating satisfactorily in the Selected Reserve; and (4) must not have elected to have his or her service in the Selected Reserve credited toward establishing eligibility to benefits provided under 38 U.S.C., Chapter 30.  38 C.F.R. § 21.7540(a).

Eligibility may be resumed after Reserve duty status ends if the individual returns to the Selected Reserve within one year.  38 U.S.C.A. § 3012.  Laws and regulations pertaining to educational assistance under Chapter 1606, Title 10, United States Code provide that a determination of an individual's eligibility for Chapter 1606 benefits is to be made by the Armed Forces.  38 C.F.R. § 21.7540(a).

The appellant has produced an Enlistment/Reenlistment Document showing that he enlisted/reenlisted on December 20, 2010 in the United States Army Reserve (USAR) for a 6 year period at the pay grade of E3.  The enlistment/reenlistment document is signed by the appellant and the recruiter and certified by an enlistment/reenlistment officer.  However, pursuant to a November 2011 VA information request, the Department of Defense responded that the appellant is "NOT eligible for MGIB-SR Chapter 1606, terminated 30 August 1990 for unsatisfactory participation."  The Board observes that there is a January 2012 DD Form 2384-1, Notice of Basic Eligibility (NOBE), signed by his commanding officer or designee, indicating December 20, 2010 as the appellant's date of basic eligibility for Chapter 1606 benefits.  The Board is unclear as to whether or not the Department of Defense records have been updated so as to reflect that the appellant reenlisted with the USAR, is serving pursuant to a 6-year contract, and has been issued an NOBE indicating December 20, 2010 as the date of basic eligibility.  Clarification of this matter, to include verification of the appellant's current Reserve duty status is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The VA Education Center should contact Department of Defense and/or the appropriate military authority to request a copy of the determination as to the appellant's eligibility for Chapter 1606 educational assistance benefits as of September 11, 2011, when he filed his claim for benefits.  This should done in writing and not through a database check.  The request from VA to DOD should include a copy of the Enlistment/Reenlistment Document showing that he enlisted/reenlisted on December 20, 2010 in the United States Army Reserve (USAR) for a 6 year period at the pay grade of E3, along with a January 2012 DD Form 2384-1, Notice of Basic Eligibility (NOBE), signed by his commanding officer or designee, indicating December 20, 2010 as the appellant's date of basic eligibility for Chapter 1606 benefits.  Ask DOD and/or the appropriate military official to review these documents, as well as any information in its own system, and determine whether the Veteran is eligible for Chapter 1606 benefits.  If the DOD again provides a negative reply, DOD should be requested to provide an explanation of such determination and copies of any documents used in their consideration.  All requests for records, and their responses, should be clearly documented in the claims folder.

2.  After obtaining the above confirmation, the RO should readjudicate the appellant's claim for educational assistance.  If the benefit sought is not granted, the appellant should be provided an explanation as to why he is not entitled to VA educational assistance pursuant to a NOBE of record indicating December 20, 2010 as the date of basic eligibility.  In particular, the appellant should be provided an explanation with appropriate citation as to why his December 20, 2010 reenlistment in the USAR does not provide a basis for educational assistance.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

